[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS DAYS' OBJECTIONS TO INTERROGATORIES (No. 108)
1. Objections to interrogatories 4, 5, 6, 14, 15, 16 (except for reasons leaving each school), 18, 19, 25, 25a, 30, 30(a), 31, and 32 are overruled.
2. Objection to production 3 is overruled and defendants shall produce to the extent provided by the rules.
3. Objection to production 4 is sustained without prejudice. If there are such statements, plaintiffs may renew their request and show requisite need.
4. Interrogatories 16 (part), 17, 20, 20(a), 21, 21(a), 22, 23, 24, 27a, 28a and 29a and production 1 and 2 certainly involve information which would be admissible or which is reasonably calculated to lead to admissible evidence. The defendants Days merely objected on the basis that it was not relevant or that it is privileged under the practice book. Nevertheless, since this information involves the 13 year old defendant Lynell Evans, and since disclosure of this information may be precluded or regulated by statute and since counsel who represents Lynell Evans was not present in court since the discovery request was directed to counsel for the Evanses, the court will not take action on these objections until counsel for Lynell Evans can also be heard.
ROBERT I. BERDON, Judge CT Page 1567